Case 2:19-cv-13874-SDW-ESK Document 55 Filed 05/08/20 Page 1 of 2 PageID: 567



William R. Brown, Esq. (WB5139)
Schuckit & Associates, P.C.
4545 Northwestern Drive
Zionsville, IN 46077
Telephone: (317) 363-2400
Fax: (317) 363-2257
E-Mail: wbrown@schuckitlaw.com

Counsel for Trans Union, LLC

                         UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY (NEWARK)


TYLER ROBERT PANG,                                   CASE NO. 2:19-cv-13874-SDW-ESK
          Plaintiff,
     vs.                                             Judge Susan D. Wigenton
                                                     Magistrate Judge Edward S. Kiel
TRANS UNION, LLC and
CORELOGIC CREDCO, LLC;
          Defendants.


                   ORDER OF DISMISSAL WITH PREJUDICE AS TO
                        DEFENDANT TRANS UNION, LLC


       Plaintiff Tyler Robert Pang, by counsel, and Defendant Trans Union, LLC, by counsel,

having filed their Stipulation Of Dismissal With Prejudice Between Plaintiff And Defendant Trans

Union, LLC, AND THE COURT, having been duly advised, NOW FINDS that the same should

be granted.

       IT IS, THEREFORE, ORDERED that all claims of Plaintiff Tyler Robert Pang against

Defendant Trans Union, LLC are dismissed, with prejudice. Plaintiff Tyler Robert Pang and

Defendant Trans Union, LLC shall each bear their own costs and attorneys’ fees.



Date: May 8, 2020                                     s/ Susan D. Wigenton
                                                     JUDGE, United States District Court,
                                                     District of New Jersey



                                           Page 1 of 2
Case 2:19-cv-13874-SDW-ESK Document 55 Filed 05/08/20 Page 2 of 2 PageID: 568




DISTRIBUTION TO:

 Guerino Cento, Esq.                      E. Michelle Drake, Esq.
 cento@centolaw.com                       emdrake@bm.net
 William R. Brown, Esq.                    Hans W. Lodge, Esq.
 wbrown@schuckitlaw.com                   hlodge@bm.net




                                   Page 2 of 2
